Case 2:18-cv-02001-SVW-KES Document 35 Filed 08/25/20 Page 1 of 1 Page ID #:137



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL


 Case No. 2:18-cv-02001-SVW-KES                                            Date: August 25, 2020

 Title: MICHAEL DAVID HEMINGWAY v. CSP-LAC, et al.

 PRESENT:

             THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                 Jazmin Dorado                                    Not Present
                Courtroom Clerk                                   Court Reporter

        ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
              PLAINTIFF:                                     DEFENDANTS:
             None Present                                     None Present



           PROCEEDINGS (IN CHAMBERS):                           Order to Show Cause

         In March 2018, Plaintiff Michael David Hemingway (“Plaintiff”) filed a civil rights
 lawsuit against medical staff at California State Prison – Los Angeles County/Lancaster (“CSP-
 LA”) alleging that upon his transfer to CSP-LA in approximately January 2018, they stopped or
 changed his psychiatric medications and otherwise failed to provide appropriate care. (Dkt. 1.)
 After multiple screening orders, he filed a Fourth Amended Complaint in May 2019. (Dkt. 24.)
 In January 2020, the previously assigned magistrate judge authorized service on one defendant:
 Nurse Aukward. (Dkt. 26.) In June 2020, the U.S. Marshals Service filed a “process receipt and
 return” indicating that they were unable to serve “Nurse Aukward” at the address for CSP-LA
 because the staff at CSP-LA could not identify any nurse with that name. (Dkt. 32.) On July 2,
 2020, Plaintiff was ordered to “provide[] more information identifying Defendant” so that
 “Nurse Aukward” could be identified and served. (Dkt. 33.) As of the date of this order, the
 Court has not received any response from Plaintiff.

         The Court, therefore, orders Plaintiff to show cause why this lawsuit should not be
 dismissed for lack of prosecution. Plaintiff shall respond to this order on or before September
 25, 2020, by providing as much information as he can to identify “Nurse Aukward” (for
 example: full name, employee identification number, sex, position/title, physical description,
 facts about how/where/when “Nurse Aukward” interacted with Plaintiff, possible alternative
 name spellings, etc.). Failure to timely respond to this order to show cause may result in the
 immediate dismissal of Plaintiff’s lawsuit.

                                                               Initials of Deputy Clerk JD
